  Case 1:20-cv-04834-KAM-RML Document 25 Filed 12/04/20 Page 1 of 1 PageID #: 753




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU

                                     Writer’s Direct Dial: (212) 416-8661
                                               December 4, 2020
    Via ECF
    The Honorable Judge Kiyo A. Matsumoto
    United States Courthouse
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re: Agudath Israel of America, et al. v. Cuomo, No. 20-cv-04834 (E.D.N.Y.)(KAM)(RML)
    Dear Judge Matsumoto:
            This Office represents Governor Andrew M. Cuomo, the defendant in the above-referenced
    matter. I write in response to the Court’s order of December 1, 2020 directing the parties to inform
    the Court of their positions on Plaintiffs’ motion for an injunction pending appeal given the United
    States Supreme Court’s November 25, 2020 order granting in part Plaintiffs’ application for
    injunctive relief, which “enjoin[s]” the Governor “from enforcing Executive Order 202.68’s 10- and
    25- person occupancy limits on applicants, including Agudath Israel of America’s current New
    York-based affiliates, pending disposition of the appeal in the United States Court of Appeals for
    the Second Circuit and disposition of the petition for a writ of certiorari, if such writ is timely
    sought.” Agudath Israel of Am. v. Cuomo, 20A90. The Supreme Court’s injunction “shall terminate
    automatically” if “the petition for writ of certiorari be denied,” or, “[i]n the event the petition for
    writ of certiorari is granted, the order shall terminate upon the sending down of the judgment of
    th[e] Court.” Id.
            The parties jointly request that Plaintiffs’ motion be held in abeyance pending the resolution
    of Plaintiffs’ expedited appeal from this Court’s denial of Plaintiffs’ application for a preliminary
    injunction. Plaintiffs’ motion would thus be deferred until a decision on the appeal is issued by the
    Second Circuit and, if a writ of certiorari is timely sought, until the Supreme Court either denies
    certiorari or sends down judgment of the Court after granting certiorari. It is Governor Cuomo’s
    view that once Plaintiffs’ appeal is resolved, their motion for an injunction pending appeal will be
    moot and should be withdrawn.
            Thank you for Your Honor’s consideration of this matter.
                                                     Respectfully submitted,
                                                     ______/S/__________
                                                     Todd A. Spiegelman
                                                     Assistant Attorney General
    cc: All Counsel (via ECF)


                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
